Exhibit 17.1 Generation Zero Group, Inc. 13663 Providence Road, Suite #253 Weddington, NC28104 To the Board of Directors of Generation Zero Group, Inc.: I, Cynthia S. White, hereby resign as a member of the Board of Directors of Generation Zero Group, Inc. (the “Company”), and as an officer and director of subsidiaries of the Company,effective as of 8:00 A.M., E.S.T., November 27, 2013 due to personal health issues. Dated:November 27, 2013 Very truly yours, /s/ Cynthia S. White Cynthia S. White
